UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Trading Strategies Managed Futures Fund (Class A: RTSRX) (Class I: RTSIX) SEMI-ANNUAL REPORT June 30, 2013 Ramius Trading Strategies Managed Futures Fund a series of the Investment Managers Series Trust Table of Contents Consolidated Schedule of Investments 1 Consolidated Statement of Assets and Liabilities 8 Consolidated Statement of Operations 9 Consolidated Statements of Changes in Net Assets 10 Consolidated Financial Highlights 11 Consolidated Notes to Financial Statements 13 Expense Example 25 This report is submitted for the general information of the shareholders of the Ramius Trading Strategies Managed Futures Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management and other information. www.ramiusmutualfunds.com Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Principal Amount Value COMMERCIAL PAPER – 18.7% $ AT&T, Inc. 0.517%, 7/24/2013 $ Dairy Farmers of America, Inc. 0.253%, 7/1/2013 ENI Finance, Inc. 0.487%, 8/6/2013 Glencore International PLC 0.426%, 7/25/2013 Spectra Energy 0.426%, 7/18/2013 TOTAL COMMERCIAL PAPER (Cost $19,696,144) CORPORATE BONDS – 43.5% Daimler Finance North America, LLC 1.608%, 7/11/20131,2 General Electric Capital Corp. 6.900%, 9/15/2015 Goldman Sachs Group, Inc. 5.250%, 10/15/2013 HSBC Bank U.S.A. N.A. 4.625%, 4/1/2014 International Finance Corp. 0.375%, 2/26/20153 Metropolitan Life Global Funding I 0.623%, 3/19/20141,2 Morgan Stanley 1.223%, 12/19/20141 Rio Tinto Finance U.S.A. PLC 0.823%, 6/19/20151 Toyota Motor Credit Corp. 0.875%, 7/17/2015 Wachovia Corp. 0.616%, 10/28/20151 TOTAL CORPORATE BONDS (Cost $45,853,834) U.S. GOVERNMENT AGENCIES – 18.6% Federal Home Loan Banks 0.500%, 1/8/20163 Federal Home Loan Mortgage Corp. 0.450%, 6/26/20153 Federal National Mortgage Association 5.125 %, 1/2/2014 1 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Principal Amount Value U.S. GOVERNMENT AGENCIES (Continued) Federal National Mortgage Association (Continued) $ 0.450 %, 8/27/20153 $ TOTAL U.S. GOVERNMENT AGENCIES (Cost $19,657,537) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.2% CALL OPTIONS – 0.2% CBOT 10-Year U.S. Treasury Note Futures 70 Exercise Price: $127, Expiration Date: July 29, 2013 Exercise Price: $130, Expiration Date: July 29, 2013 70 Exercise Price: $127.50, Expiration Date: August 26, 2013 CME Euro Futures 16 Exercise Price: $1.34, Expiration Date: July 8, 2013 CMX Gold, 100 Troy Oz. Futures 21 Exercise Price: $1,325, Expiration Date: August 28, 2013 NYMEX Crude Oil Futures 39 Exercise Price: $100, Expiration Date: July 18, 2013 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $243,607) Number of Shares SHORT-TERM INVESTMENTS – 3.5% Fidelity Institutional Money Market Fund, 0.079%4 TOTAL SHORT-TERM INVESTMENTS (Cost $3,708,088) TOTAL INVESTMENTS – 84.5% (Cost $89,159,210) Other Assets in Excess of Liabilities5 – 15.5% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company PLC – Public Limited Company 1 Variable, floating or step rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 Callable. 4 The rate is the annualized seven-day yield at period end. 5 Includes appreciation (depreciation) on futures contracts and written options contracts. See accompanying Notes to Financial Statements. 2 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) FUTURES CONTRACTS Unrealized Expiration Number of Value At Value At Appreciation Long Contracts Date Contracts Trade Date June 30, 2013 (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note September 2013 15 $ $ $ ) CBOT 5-Year U.S. Treasury Note September 2013 29 ) CBOT 10-Year U.S. Treasury Note September 2013 ) Eurex 5-Year Euro BOBL September 2013 27 ) Eurex 10-Year Euro BUND September 2013 ) Eurex Euro-BTP Italian Bond Index September 2013 6 ) Eurex French Government Bond September 2013 5 ) LIFFE Long Gilt Government Bond September 2013 44 ) PMI 10-Year Swedish Government Bond September 2013 17 ) SFE 3-Year Australian Bond September 2013 34 ) TSE 10-Year Japanese Treasury Bond September 2013 4 ) Commodity Futures CBOT Corn September 2013 24 ) CBOT Corn December 2013 10 ) CBOT Oat December 2013 1 ) CBOT Soybean August 2013 8 CBOT Soybean November 2013 51 ) CBOT Soybean Meal September 2013 2 CBOT Soybean Meal December 2013 30 ) CBOT Soybean Meal January 2014 1 ) CBOT Soybean Meal March 2014 1 ) CBOT Soybean Oil August 2013 5 CBOT Soybean Oil January 2014 3 ) CBOT Soybean Oil March 2014 1 ) CME Lean Hogs July 2013 2 CME Lean Hogs August 2013 9 CME Live Cattle August 2013 10 ICE Gasoil July 2013 4 NYBOT Cotton #2 December 2013 10 ) NYBOT Cotton #2 March 2014 2 ) NYBOT FCOJ-A September 2013 2 ) NYMEX Natural Gas July 2013 44 ) NYMEX Natural Gas August 2013 7 ) NYMEX Natural Gas September 2013 1 ) NYMEX Natural Gas October 2013 1 ) NYMEX Natural Gas November 2013 1 ) NYMEX RBOB Gasoline September 2013 1 ) NYMEX RBOB Gasoline October 2013 1 ) NYMEX RBOB Gasoline November 2013 1 NYMEX WTI Crude July 2013 26 ) WCE Canola November 2013 7 ) Currency Futures CME Australian Dollar September 2013 20 ) CME British Pound September 2013 13 ) CME Canadian Dollar September 2013 25 ) CME Euro September 2013 71 ) CME Japanese Yen September 2013 21 ) CME Mexican Peso September 2013 11 ) CME New Zealand Dollar September 2013 17 ) CME Swedish Krona September 2013 6 ) CME Swiss Franc September 2013 1 ) Index Futures CBOT E-Mini DJIA Index September 2013 14 ) CME E-Mini NASDAQ 100 Index September 2013 19 ) CME E-Mini S&P 500® Index September 2013 ) CME E-Mini S&P MidCap 400 Index September 2013 3 ) CME Nikkei 225 Index September 2013 1 EOE Amsterdam Index July 2013 19 ) EOP CAC 40 Index July 2013 30 ) Eurex DAX Index September 2013 10 ) Eurex Euro STOXX 50 Index September 2013 48 ) HKG Hang Seng Index July 2013 13 LIFFE FTSE 100 Index September 2013 29 ) MIL FTSE per MIB Index September 2013 11 ) MDE FTSE Bursa Malaysia Index July 2013 1 NYF Russell 2000 Mini Index September 2013 22 ) NYSE LIFFE EAFE Mini Index September 2013 1 ) 3 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Unrealized Expiration Number of Value At Value At Appreciation Long Contracts (Continued) Date Contracts Trade Date June 30, 2013 (Depreciation) Index Futures (Continued) OSE Nikkei 225 Index September 2013 15 $ $ $ SAFEX FTSE per JSE Top 40 Index September 2013 4 ) SFE SPI 200 Index September 2013 28 SGX MSCI Singapore Index July 2013 1 SGX MSCI Taiwan Index July 2013 7 SGX Nikkei 225 Index September 2013 11 SGX S&P CNX Nifty Index July 2013 39 SSE OMXS30 Index July 2013 ) TSE TOPIX Index September 2013 2 Interest Rate Futures CME 3-Month Eurodollar September 2013 8 ) CME 3-Month Eurodollar December 2013 20 ) CME 3-Month Eurodollar March 2014 18 ) CME 3-Month Eurodollar June 2014 29 CME 3-Month Eurodollar September 2014 4 ) CME 3-Month Eurodollar December 2014 2 ) CME 3-Month Eurodollar March 2015 2 ) CME 3-Month Eurodollar June 2015 1 ) CME 3-Month Eurodollar September 2015 1 ) LIFFE 2-Year Euro SwapNote September 2013 1 ) LIFFE 3-Month Euro Euribor September 2013 10 ) LIFFE 3-Month Euro Euribor December 2013 22 ) LIFFE 3-Month Euro Euribor March 2014 8 LIFFE 3-Month Euro Euribor June 2014 3 ) LIFFE 3-Month Euro Euribor September 2014 2 ) LIFFE 3-Month Euro Euribor December 2014 2 ) LIFFE 3-Month Euro Euribor March 2015 2 ) LIFFE 3-Month Euro Euribor June 2015 1 ) LIFFE 3-Month Euro Euribor September 2015 1 ) LIFFE 3-Month Euro Euribor December 2015 1 ) LIFFE 3-Month Euro Euribor March 2016 1 ) LIFFE 90-Day Sterling September 2013 5 ) LIFFE 90-Day Sterling December 2013 24 ) LIFFE 90-Day Sterling March 2014 7 ) LIFFE 90-Day Sterling June 2014 1 ) SFE 90-Day New Zealand Bank Accepted Bill December 2013 2 ) SFE 90-Day Australian Bank Accepted Bill September 2013 31 ) SFE 90-Day Australian Bank Accepted Bill December 2013 SFE 90-Day Australian Bank Accepted Bill March 2014 20 SFE 90-Day Australian Bank Accepted Bill June 2014 9 - SFE 90-Day Australian Bank Accepted Bill March 2015 7 ) ) Unrealized Expiration Number of Value At Value At Appreciation Short Contracts Date Contracts Trade Date June 30, 2013 (Depreciation) Bond Futures CBOT 2-Year U.S. Treasury Note September 2013 (7 ) $ ) $ ) $ ) CBOT 5-Year U.S. Treasury Note September 2013 ) ) ) CBOT 10-Year U.S. Treasury Note September 2013 ) ) ) CBOT U.S. Long Bond September 2013 ) ) ) CBOT U.S. Ultra Bond September 2013 (5 ) ) ) Eurex 2-Year Euro SCHATZ September 2013 ) Eurex 5-Year Euro BOBL September 2013 (5 ) Eurex 30-Year Euro BUXL September 2013 (4 ) LIFFE Long Gilt Government Bond September 2013 ) ) ) MSE 10-Year Canadian Bond September 2013 ) ) ) SFE 3-Year Australian Bond September 2013 ) SFE 10-Year Australian Bond September 2013 ) ) ) TSE 10-Year Japanese Treasury Bond September 2013 ) Commodity Futures CBOT Corn December 2013 ) ) ) CBOT Corn March 2014 (2 ) ) ) CBOT Corn May 2014 (4 ) ) ) CBOT Corn July 2014 (1 ) ) ) CBOT Soybean March 2014 (1 ) ) ) CBOT Soybean May 2014 (2 ) CBOT Soybean Oil August 2013 (6 ) ) ) CBOT Soybean Oil September 2013 (2 ) ) ) 4 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Unrealized Expiration Number of Value At Value At Appreciation Short Contracts (Continued) Date Contracts Trade Date June 30, 2013 (Depreciation) Commodity Futures (Continued) CBOT Soybean Oil December 2013 ) $ ) $ ) $ CBOT Wheat September 2013 ) ) ) CBOT Wheat December 2013 (5 ) ) ) CBOT Wheat March 2014 (1 ) ) ) CBOT Wheat May 2014 (1 ) ) ) CBOT Wheat July 2014 (1 ) ) ) CME Feeder Cattle August 2013 (2 ) CME Live Cattle August 2013 ) CME Live Cattle October 2013 (1 ) CMX Copper September 2013 ) ) ) CMX Gold August 2013 ) ) ) EOP Mill Wheat November 2013 (3 ) ) ) ICE Brent Crude Oil July 2013 ) ICE Brent Crude Oil August 2013 (4 ) ) ) ICE Gasoil July 2013 (6 ) ICE Gasoil August 2013 ) KCBT Hard Red Winter Wheat September 2013 ) ) ) KCBT Hard Red Winter Wheat December 2013 (2 ) ) ) LIFFE Cocoa September 2013 (4 ) LIFFE Robusta Coffee September 2013 (4 ) ) ) LIFFE Robusta Coffee November 2013 (1 ) LIFFE White Sugar July 2013 (3 ) LME Aluminum September 2013 ) ) ) LME Copper July 2013 (3 ) ) ) LME Copper September 2013 ) ) ) LME Lead July 2013 (1 ) LME Lead September 2013 (6 ) ) ) LME Nickel September 2013 (9 ) ) ) LME Silver September 2013 ) ) ) LME Zinc September 2013 ) ) ) MDE Crude Palm Oil September 2013 (1 ) ) ) MGE Red Wheat September 2013 (2 ) ) ) NYBOT Cocoa September 2013 ) NYBOT Coffee September 2013 ) ) ) NYBOT Coffee December 2013 (2 ) ) ) NYBOT Sugar #11 September 2013 ) ) ) NYBOT Sugar #11 February 2014 (5 ) NYMEX Heating Oil July 2013 ) ) ) NYMEX Heating Oil August 2013 (3 ) ) ) NYMEX Natural Gas July 2013 (8 ) ) ) NYMEX Natural Gas August 2013 ) ) ) NYMEX Platinum October 2013 (8 ) ) ) NYMEX RBOB Gasoline July 2013 (7 ) NYMEX RBOB Gasoline August 2013 (1 ) ) ) 8 NYMEX WTI Crude July 2013 ) NYMEX WTI Crude August 2013 (1 ) Currency Futures CME Australian Dollar September 2013 ) ) ) CME British Pound September 2013 ) ) ) CME Canadian Dollar September 2013 ) ) ) CME Euro September 2013 ) ) ) CME Japanese Yen September 2013 ) ) ) CME Mexican Peso September 2013 (1 ) ) ) CME New Zealand Dollar September 2013 (9 ) ) ) CME South African Rand September 2013 (6 ) CME Swiss Franc September 2013 ) ) ) Index Futures CBOE Volatility Index July 2013 (1 ) ) ) CME E-Mini NASDAQ 100 Index September 2013 (9 ) EOE Amsterdam Index July 2013 (2 ) EOP CAC 40 Index July 2013 (1 ) ) ) Eurex DAX Index September 2013 (1 ) Eurex Euro STOXX 50 Index September 2013 ) ) ) HKG Hang Seng China Enterprises Index July 2013 (8 ) HKG Hang Seng Index July 2013 ) MIL FTSE per MIB Index September 2013 (2 ) MSE S&P per TSX 60 Index September 2013 (8 ) ) ) NYSE LIFFE Emerging Markets Mini Index September 2013 (2 ) ) ) 5 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Unrealized Expiration Number of Value At Value At Appreciation Short Contracts (Continued) Date Contracts Trade Date June 30, 2013 (Depreciation) Index Futures (Continued) SGX FTSE/Xinhua China A50 Index July 2013 (9 ) $ ) $ ) $ ) SGX MSCI Taiwan Index July 2013 (3 ) SGX S&P CNX Nifty Index July 2013 ) SSE OML Stockholm OMXS30 Index July 2013 ) ) ) TSE TOPIX Index September 2013 ) Interest Rate Futures CME 3-Month Eurodollar September 2014 (9 ) ) ) CME 3-Month Eurodollar December 2014 (7 ) ) ) CME 3-Month Eurodollar March 2015 ) ) ) CME 3-Month Eurodollar June 2015 ) CME 3-Month Eurodollar September 2015 (4 ) ) ) CME 3-Month Eurodollar December 2015 (6 ) ) ) CME 3-Month Eurodollar March 2016 (2 ) LIFFE 3-Month Euro Euribor September 2014 (7 ) ) ) LIFFE 3-Month Euro Euribor December 2014 (9 ) ) ) LIFFE 3-Month Euro Euribor March 2015 (9 ) ) ) LIFFE 3-Month Euro Euribor June 2015 (8 ) LIFFE 3-Month Euro Swiss Franc September 2013 (1 ) ) ) LIFFE 3-Month Euro Swiss Franc December 2013 (1 ) ) ) LIFFE 90-Day Sterling December 2013 ) ) ) LIFFE 90-Day Sterling March 2014 ) ) ) LIFFE 90-Day Sterling June 2014 ) ) ) LIFFE 90-Day Sterling September 2014 ) ) ) LIFFE 90-Day Sterling December 2014 ) ) ) LIFFE 90-Day Sterling March 2015 ) ) ) LIFFE 90-Day Sterling June 2015 ) LIFFE 90-Day Sterling September 2015 (8 ) LIFFE 90-Day Sterling December 2015 (6 ) LIFFE 90-Day Sterling March 2016 (1 ) MSE 3-Month Canadian Bankers' Acceptance September 2013 ) ) ) 48 MSE 3-Month Canadian Bankers' Acceptance December 2013 ) MSE 3-Month Canadian Bankers' Acceptance March 2014 ) ) ) MSE 3-Month Canadian Bankers' Acceptance June 2014 ) ) ) MSE 3-Month Canadian Bankers' Acceptance September 2014 (3 ) ) ) SFE 90-Day Australian Bank Accepted Bill December 2014 (2 ) SFE 3-Month New Zealand Bank Accepted Bill September 2013 (1 ) ) ) 19 TFX 3-Month Euroyen December 2013 (2 ) ) ) 76 TFX 3-Month Euroyen March 2014 (1 ) TFX 3-Month Euroyen September 2014 (4 ) ) ) 13 ) ) TOTAL FUTURES CONTRACTS $ $ $ Number of Contracts Value WRITTEN OPTIONS CONTRACTS PUT OPTIONS CMX Gold, 100 Troy Oz. Futures (7 ) Exercise Price: $1,225, Expiration Date: August 28, 2013 $ ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $19,162) $ ) See accompanying Notes to Financial Statements. 6 Ramius Trading Strategies Managed Futures Fund SUMMARY OF INVESTMENTS As of June 30, 2013 (Unaudited) Security Type Percent of Total Net Assets Corporate Bonds 43.5% Commercial Paper 18.7% U.S. Government Agencies 18.6% Short-Term Investments 3.5% Purchased Options Contracts 0.2% Total Investments 84.5% Other Assets in Excess of Liabilities 15.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2013 (Unaudited) Assets: Investments, at value (cost $88,915,603) $ Purchased options contracts, at value (cost $243,607) Segregated cash at Broker Cash Receivables: Unrealized appreciation on open futures contracts Fund shares sold Interest Due from Broker Prepaid expenses Total assets Liabilities: Written options contracts, at value (proceeds $19,162) Payables: Unrealized depreciation on open futures contracts Fund shares redeemed Unrealized depreciation on foreign currency Advisory fees Management fees Incentive fees Subadvisory fees Distribution Plan - Class A (Note 7) Fund accounting fees Administration fees Custody fees Transfer agent fees and expenses Interest Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, foreign currency transactions, forward contracts, futures contracts and options contracts ) Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translations Futures contracts Purchased options contracts ) Written options contracts ) Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price per share* Maximum sales charge (5.50% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Offering and Redemption price $ * No sales charge on investments of $1 million or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions within 18 months ofthe date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 8 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF OPERATIONS For the Six Months Ended June 30, 2013 (Unaudited) Investment Income: Interest $ Total investment income Expenses: Advisory fees Management fees Incentive fees Fund accounting fees Administration fees Subadvisory fees Custody fees Interest expense Legal fees Auditing fees Transfer agent fees and expenses Registration fees Shareholder reporting fees Chief Compliance Officer fees Distribution fees - Class A (Note 7) Trustees' fees and expenses Miscellaneous Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Forward Contracts, Futures Contracts and Options Contracts: Net realized gain (loss) on: Investments ) Foreign currency transactions Forward contracts ) Futures contracts Purchased options contracts ) Written options contracts Net realized gain ) Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations ) Forward contracts ) Futures contracts Purchased options contracts ) Written options contracts ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, foreign currency, forward contracts, future contracts and options contracts Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 9 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain (loss) on investments, foreign currency transactions, forward contracts, futures contracts and options contracts ) Net change in unrealized appreciation/depreciation on investments, foreign currency translations, forward contracts, futures contracts and options contracts ) Net decrease in net assets resulting from operations ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net increase (decrease) in net assets from capital transactions ) ) Total increase (decrease) in net assets ) ) Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Shares redeemed: Class A ) ) Class I ) ) Net increase (decrease) in net assets from capital share transactions ) ) * Commencement of operations. 1 Net of redemption fee proceeds of $1,339 and $19, respectively. 2 Net of redemption fee proceeds of $1,323 and $1,741, respectively. See accompanying Notes to Financial Statements. 10 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended June 30, 2013 (Unaudited) For the Year Ended December 31, 2012 For the Period September 13, 2011* through December 31, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment loss1 ) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) ) Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ $ $ Total return3 )%
